Exhibit 10.58

EMPLOYMENT AGREEMENT

AGREEMENT, dated as of the 23rd day of October, 2009, by and among Michael
Foods, Inc., a Delaware corporation having its principal executive offices in
Minnetonka, Minnesota (the “Company”), James E. Dwyer, Jr. (the “Executive”),
and for the purposes of Section 2(c) hereof, Michael Foods Investors, LLC, a
Delaware limited liability company and ultimate controlling entity of the
Company (“Holdings”).

WHEREAS, the Company desires to employ the Executive as a member of the
Company’s senior management in the best interests of the Company and its
shareholders; and

WHEREAS, the Executive is willing to serve the Company on the terms and
conditions set forth below.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Employment Period. Subject to the terms and conditions of this Agreement,
including Section 3, the Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve in the employ of the Company, for the period
commencing on October 26, 2009 (the “Effective Date”) and ending on the second
anniversary of such Effective Date (the “Initial Employment Period”), provided,
however, that commencing on the second anniversary of the Effective Date and
each subsequent anniversary thereafter, the Employment Period shall
automatically be extended for one additional year. Each such additional year
during which this Agreement shall be extended is referred to herein as a
“Renewal Year”. The Initial Employment Period and all Renewal Years,
collectively, are referred to hereinafter as the “Employment Period”

2. Terms of Employment.

a. Position and Duties.

i. During the Employment Period, the Executive shall serve as President and
Chief Executive Officer of the Company with the appropriate authority, duties
and responsibilities attendant to such positions. Executive will be elected to
the Board of Directors of the Company and each of its subsidiaries

ii. During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his business attention and time during normal business
hours to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use the
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities; provided, however, that nothing herein shall prohibit
Executive from devoting reasonable periods of time to personal, non-competitive
business activities and to charitable and professional activities, in
Executive’s own discretion and during such hours as he is not obligated to
perform any services for the Company.



--------------------------------------------------------------------------------

b. Compensation.

i. Annual Base Salary. Effective immediately, and during the Employment Period,
the Executive shall receive an annual base salary (“Annual Base Salary”) of at
least $750,000, the competitiveness of which shall be periodically reviewed and
adjusted in accordance with Company policy. Any increase in Annual Base Salary
shall not serve to limit or reduce any other obligation to the Executive under
this Agreement. Annual Base Salary shall not be reduced after any such increase
and the term Annual Base Salary as utilized in this Agreement shall refer to
Annual Base Salary as so increased.

ii. Annual Bonus. For each calendar year, or portion thereof, during the
Employment Period commencing with calendar year 2010, the Executive shall
participate in such bonus arrangements as may be approved by the Compensation
Committee of the Board (the “Compensation Committee”) (the aggregate of all
payments made under such bonus arrangements being herein referred to as the
“Annual Bonus”). Executive’s aggregate bonus opportunity will be no less than
100% of Annual Base Salary and the “Target Bonus” will be no less than 75% of
Annual Base Salary or greater as determined by the Compensation Committee. For
2009 the Executive will be entitled to a guaranteed Annual Bonus of no less than
(A) 100% of his Annual Base Salary (i.e., $750,000), multiplied by (B) a
fraction, the numerator of which is the portion of Executive’s actual Base
Salary paid by the Company to the Executive in 2009 and the denominator of which
is $750,000. Each Annual Bonus shall be paid within two and one-half months
after the end of the fiscal year of the Company to which it relates. If a Change
in Control occurs, the Executive shall be paid upon consummation of the Change
in Control at least the Target Bonus for the year in which such Change in
Control occurs.

iii. Other Employee Benefit Plans. During the Employment Period, except as
otherwise expressly provided herein, the Executive shall be entitled to
participate in all health and welfare employee benefit plans, practices,
policies and programs and fringe benefits of the Company (it being understood
that such plans do not include any equity incentive plans) on a basis no less
favorable than that provided to any other executive of the Company.

iv. Relocation, Commuting and Living Expenses. The Executive will have a
full-time rented living accommodation within reasonable commuting distance of
the principal executive office of the Company on or before November 30, 2009.
The Executive will pay all costs of any temporary housing, house hunting trips
and commuting. At the time of the Executive’s permanent relocation to Minnesota,
the Company shall reimburse Executive all reasonable closing costs associated
with the sale of his existing home (including attorney fees) and the purchase of
a new home in the Minneapolis area (including attorney fees, title search and
title insurance fees, loan origination costs and fees, and so forth). The
Company further agrees to pay for the relocation of household goods to
Executive’s new residence in Minnesota. The Executive shall provide the

 

2



--------------------------------------------------------------------------------

Company with documentation substantiating all costs to be reimbursed under this
Section 2(b)(iv) within 60 days of the incurrence of such costs. The Company
shall reimburse the Executive within 30 days of receiving such substantiation.

v. Vacation. Executive shall be entitled to four (4) weeks of paid vacation time
each year or such greater time as may be authorized by the Board of Directors.

c. Equity. Concurrently with the Effective Date and conditioned upon execution
by the Executive of that certain Senior Management Class G Unit Subscription
Agreement (the “Subscription Agreement”), Holdings shall issue to the Executive
2,000 Class G units of Holdings for an aggregate purchase price of $200,000,
subject to the terms, rights and obligations set forth in the Subscription
Agreement and Holdings’ limited liability company agreement previously delivered
to the Executive (the “Units”).

d. Transaction Bonus. If, prior to the second anniversary of the Effective Date,
the Company enters into a definitive agreement with respect to a Change in
Control or a Change in Control is consummated, then the Executive shall be
entitled to be paid upon consummation of such Change in Control an additional
bonus, in addition to any other bonuses then payable to Executive, as follows:
(i) a bonus of $1,000,000 if the Enterprise Value is $1,469,999,999 or less;
(ii) a bonus of $1,600,000 if the Enterprise Value is $1,470,000,000 or more but
less than $1,485,000,000; or (iii) a bonus of $1,750,000 if the Enterprise Value
is $1,485,000,000 or more. For purposes of this Section 2(d), “Enterprise Value”
shall mean the sum of (A) the aggregate proceeds that are payable to the
Unitholders of Holdings in such Change of Control, plus (B) the aggregate
proceeds payable to all optionholders of M-Foods Holdings, Inc. or its
Subsidiaries net of cash received for the exercise price of the options, plus
(C) the aggregate proceeds payable pursuant to deferred compensation
arrangements of M-Food Holdings, Inc. or its Subsidiaries, plus (D) all
indebtedness for borrowed money of Holdings and its Subsidiaries less cash and
cash equivalents of Holdings and its Subsidiaries plus (E) all selling expenses
related to the Change in Control.

e. Signing Bonus. Upon the Effective Date, the Executive shall be entitled to a
signing bonus of $250,000, which bonus will be paid promptly following the date
hereof.

 

3



--------------------------------------------------------------------------------

3. Termination of Employment.

a. Death or Disability. The Executive’s employment shall terminate automatically
upon the Executive’s death during the Employment Period. If the Company
determines in good faith that the Disability of the Executive has occurred
during the Employment Period (pursuant to the definition of Disability set forth
below), it may give to the Executive written notice in accordance with
Section 9(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. In the event the Executive has been
unable to perform his job responsibilities as a result of chronic illness,
physical, mental or any other disability for 240 or more days in any consecutive
12 month period or 270 or more days in any consecutive 24 month period, then the
Company shall be able to terminate the Executive’s employment without providing
the written notice referred to above (and the “Disability Effective Date” shall
be the date of such termination). For purposes of this Agreement, “Disability”
shall mean a good faith determination by the Company in its sole discretion that
Executive is unable to perform his job responsibilities as a result of chronic
illness, physical, mental or any other disability for a period of six
consecutive months or more. During any period of the Executive’s absence from
employment and prior to a determination by the Company that the Executive is
disabled, as provided herein, the Company shall continue to pay to the Executive
his Base Salary, as then in effect.

b. With or Without Cause. The Company may terminate the Executive’s employment
during the Employment Period with or without Cause. For purposes of this
Agreement, “Cause” shall mean:

i. the continued failure of the Executive to perform substantially the
Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board which specifically identifies the manner in which the Board believes
that the Executive has not substantially performed the Executive’s duties, or

ii. the willful engaging by the Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company, or

iii. conviction of a felony or the entry of a guilty or nolo contendere plea by
the Executive with respect to any felony charge.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the

 

4



--------------------------------------------------------------------------------

Board or upon the instructions of the Chief Executive Officer (while the
Executive does not serve as such) or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than 75% of the entire
membership of the Board (excluding the Executive) at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel, to
be heard before the Board) finding that, in the good faith opinion of the Board,
the Executive is guilty of the conduct described in subparagraph (i), (ii) or
(iii) above, and specifying the particulars thereof in detail.

c. Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean, in
the absence of a written consent of the Executive:

i. the assignment to the Executive of any duties inconsistent with the
Executive’s title and position (including status, offices and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 2(a)(i) of this Agreement, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive; provided that it is specifically
understood that within six months of a Change in Control, the Company shall have
the flexibility to appoint the Executive to a reporting relationship different
from that which existed prior to the Change in Control, to make an immaterial
change in Executive’s duties or to change the Executive’s title; provided that,
Executive shall not have a stature less than that of a Divisional President (it
being understood that equivalent positions may have different titles) and
Executive shall report directly to the Chief Executive Officer (or equivalent
position) of the acquiror’s parent company;

ii. any failure by the Company to comply with any of the provisions of
Section 2(b) of this Agreement, or, following a Change in Control, the failure
by the Company to review and provide increases in Annual Base Salary in a manner
that is consistent with the acquiror’s review and compensation policy for other
senior executives, in each case other than an isolated and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

iii. the failure of the Company upon a Change in Control to (A) continue in
effect any employee benefit plan, compensation plan, welfare benefit plan or
material fringe benefit plan in which Executive is participating immediately
prior to such Change in Control or the taking of any action by the Company which
would adversely affect Executive’s participation in or reduce

 

5



--------------------------------------------------------------------------------

Executive’s benefits under any such plan, unless Executive is permitted to
participate in other plans providing Executive with substantially comparable
benefits, or (B) provide Executive with paid vacation in accordance with the
most favorable past practice of the Company as in effect for Executive
immediately prior to such Change in Control;

iv. any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement for Cause, death or
Disability;

v. any failure by the Company to comply with and satisfy Section 8(c) of this
Agreement; or

vi. any requirement that the Executive be based anywhere more than fifty
(50) miles from the principal executive office of the Company.

d. Notice of Termination. Any termination by the Company or by the Executive
shall be communicated by a Notice of Termination to the other party hereto given
in accordance with Section 10(b) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provisions so indicated, and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than thirty days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

e. Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company other than for death or Disability, the
date of receipt of the Notice of Termination or any later date specified therein
within 30 days of such notice, (ii) if the Executive’s employment is terminated
by reason of death or Disability, the date of death of the Executive or the
Disability Effective Date, as the case may be, and (iii) if the Executive’s
employment is terminated by the Executive, thirty days after the giving of such
notice by the Executive provided that the Company may elect to place the
Executive on paid leave for all or any part of such 30-day period.

f. Change in Control. “Change in Control” means the consummation of a
transaction, whether in a single transaction or in a series of related
transactions that are consummated contemporaneously (or consummated pursuant to
contemporaneous agreements), with any party or parties other than Holdings or
its affiliates on an arm’s-length basis, pursuant to which (a) such party or
parties, directly or indirectly acquire (whether by merger, stock purchase,
recapitalization, reorganization, redemption,

 

6



--------------------------------------------------------------------------------

issuance of capital stock or otherwise) more than 50% of the voting stock of the
Company, (b) such party or parties, directly or indirectly, acquire assets
constituting all or substantially all of the assets of the Company and its
subsidiaries on a consolidated basis, or (c) prior to an initial public offering
of the Company Common Stock pursuant to an offering registered under the 1933
Act, Thomas H. Lee Equity Fund V, L.P., a Delaware limited partnership, or its
affiliates, cease to have the ability to elect, directly or indirectly, a
majority of the Board of Directors of the Company.

4. Obligations of the Company upon Termination.

a. Death or Disability. If, during the Employment Period, the Executive’s
employment shall terminate on account of death or Disability:

i. the Company shall pay to the Executive or his estate or beneficiaries in a
lump sum in cash within 30 days after the Date of Termination the sum of (x) the
Executive’s Annual Base Salary through the Date of Termination to the extent not
theretofore paid, and (y) the product of (1) the Target Bonus and (2) a
fraction, the numerator of which is the number of months, which shall include
partial months, in the fiscal year in which the Date of Termination occurs
through the Date of Termination and the denominator of which is 12, to the
extent not theretofore paid (the sum of the amounts described in clauses (x) and
(y) shall be hereinafter referred to as the “Accrued Obligations”);

ii. to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive or his estate or beneficiaries any other amounts or
benefits required to be paid or provided or which the Executive is entitled to
receive under any plan, program, policy or practice of or contract or agreement
with the Company and its affiliated companies through the Date of Termination
(such other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”); and

iii. the Company shall pay to the Executive or his estate or beneficiaries in
cash an amount equal to the product of (x) two (2) and (y) the sum of the
Executive’s current Annual Base Salary and Target Bonus, payable in twenty-four
(24) equal monthly installments in accordance with the Company’s regular payroll
practices, commencing the month following the Date of Termination.

b. By the Company for Cause; By the Executive Other than for Good Reason. If the
Executive’s employment is terminated for Cause or the Executive terminates his
employment without Good Reason during the Employment Period, this Agreement
shall terminate without further obligations to the Executive other than the
obligation to pay to the Executive (i) his Annual Base Salary through the Date
of Termination to the extent theretofore unpaid and (ii) the Other Benefits.

 

7



--------------------------------------------------------------------------------

c. By the Company Other than for Cause, Death or Disability; By the Executive
for Good Reason. If, during the Employment Period, the Executive’s employment is
terminated by the Executive for Good Reason or by the Company other than for
Cause and other than on account of death or Disability;

i. the Company shall pay to the Executive:

1. in one lump sum in cash within thirty (30) days after the Date of
Termination, the Accrued Obligations; and

2. the amount equal to the product of (x) two (2) and (y) the sum of the
Executive’s current Annual Base Salary and Target Bonus, payable in twenty-four
(24) equal monthly installments in accordance with the Company’s regular payroll
practices, commencing the month following the Date of Termination; and

ii. the Company shall provide the Executive with the Other Benefits.

d. Welfare Benefits. In the event of a termination described in Section 4(a) or
4(c), for a period of eighteen months (18) following Executive’s Date of
Termination the Company shall continue to provide medical, dental and life
insurance benefits to the Executive, his spouse and children under age 25 on the
same basis, including without limitation employee contributions, as such
benefits are then currently provided to the Executive (“Welfare Benefits”);
provided further that the provision of such Welfare Benefits shall cease in the
event that Executive becomes eligible to receive comparable benefits from
another employer (either because he becomes employed by, or becomes an
independent contractor with respect to such employer).

e. Liquidated Damages. The benefits and amounts payable to Executive under this
Section 4 shall be deemed liquidated damages.

f. Section 409A Compliance.

i. Notwithstanding any other provision in this Agreement to the contrary,
(A) any benefits to which the Executive becomes entitled under this Agreement
due to the termination of the Executive’s employment, shall not be paid or
provided until the Executive has incurred a “separation from service” with the
Company within the meaning of Section 409A of the Code, if the earlier provision
or payment would result in a violation of Section 409A of the Code and (B) to
the extent required by Section 409A of the Code, payment of such benefits shall
commence no earlier than the earlier of (1) the first day of the first month
commencing at least six (6) months following the date of the Executive’s
separation from service with the Company or (2) the Executive’s death; provided,
that any amount the payment of which is delayed by application of clause (B) of
this Section 4(f) shall be paid as soon as possible following the expiration of
the applicable period under such clause (B) with interest at the rate provided
in section 1274(b)(2)(B) of the Code.

 

8



--------------------------------------------------------------------------------

ii. Notwithstanding anything to the contrary, no payment or benefits provided
under this Agreement in respect of one taxable year shall affect the amounts
payable in any other taxable year. No such amounts due to the Executive under
this Agreement shall be subject to liquidation or exchange for another benefit.

iii. It is intended that each installment of payments or benefits hereunder
shall be treated as a separate “payment” for purposes of Section 409A of the
Code.

5. Noncompetition and Nonsolicitation. Executive acknowledges that in the course
of his employment with the Company he will become familiar with the Company’s
and its subsidiaries’ trade secrets and other confidential information
concerning the Company and such subsidiaries, and that his services will be of
special, unique and extraordinary value to the Company and its subsidiaries.
Therefore Executive agrees that:

a. Noncompetition. During the period commencing on the Effective Date and ending
on the second anniversary of the date Executive’s employment with the Company
terminates (such period the “Restricted Period”), Executive shall not, for
himself or on behalf of any other person, firm, partnership, corporation, or
other entity, engage, directly or indirectly, as an executive, agent,
representative, consultant, partner, shareholder or holder of any other
financial interest, in (A) Cargill, Inc. or (B) any business that competes with
the Company in the business of the production, distribution or sales of eggs or
egg products, refrigerated potato products or any other business engaged in by
the Company at the time of termination of Executive’s employment with the
Company (a “Competing Business”), it being understood that Executive’s
activities shall not breach this Section 5(a)(B) where Executive is employed by
a person, firm, partnership, corporation or other entity engaged in a variety of
activities, including the Competing Business but Executive is not engaged in or
responsible for the Competing Business of such entity. Nothing herein shall
prohibit Executive from being a passive owner of not more than 2% of the
outstanding publicly traded stock of any class of a Competing Business so long
as Executive has no active participation in the business of such entity, except
to the extent permitted above. Executive acknowledges that this Agreement, and
specifically, this Section 5, does not preclude Executive from earning a
livelihood, nor does it unreasonably impose limitations on Executive’s ability
to earn a living. In addition, Executive agrees and acknowledges that the
potential harm to the Company of its non-enforcement outweighs any harm to
Executive of its enforcement by injunction or otherwise.

b. Nonsolicitation. During the Restricted Period, Executive shall not directly
or indirectly through another entity (i) induce or attempt to induce any
employee of the Company or its subsidiaries to leave the employ of the Company
or its subsidiaries, or in any way interfere with the relationship between the
Company or any of its subsidiaries and any employee thereof, (ii) hire any
person who was an employee of the Company or any of its subsidiaries within 180
days prior to the time such employee was hired by Executive, (iii) induce or
attempt to induce any customer, supplier, licensee or other business relation of
the Company or any of its subsidiaries to cease doing business with the Company
or its subsidiaries or in any way interfere with the relationship between any

 

9



--------------------------------------------------------------------------------

such customer, supplier, licensee or business relation and the Company or any
subsidiary or (iv) directly or indirectly acquire or attempt to acquire an
interest in any business relating to the business of the Company or any of its
subsidiaries and with which the Company or any of its subsidiaries has
entertained discussions or has requested and received information relating to
the acquisition of such business by the Company or its subsidiaries in the
one-year period immediately preceding Executive’s termination of employment with
the Company.

c. Enforcement. The parties to this Agreement hereby agree and stipulate that
(i) the restrictions contained in this Agreement are reasonable and necessary in
order to protect the Company’s and its subsidiaries’ legitimate business
interests and (ii) in the event of any breach or violation of this Agreement or
of any provision hereof by Executive, the Company and its subsidiaries will have
no adequate remedy at law and will suffer irreparable loss and damage thereby.
The parties hereby further agree and stipulate that in the event of any such
breach or violation, either threatened or actual, the Company’s and its
subsidiaries’ rights shall include, in addition to any and all other rights
available to the Company and its subsidiaries at law or in equity, the right to
seek and obtain any and all injunctive relief or restraining orders available to
it in courts of proper jurisdiction, so as to prohibit, bar, and restrain any
and all such breaches or violations by Executive. The prevailing party to any
legal action, arbitration or other proceeding commenced in connection with
enforcing any provision of this Section 5, including without limitation,
obtaining the injunctive relief provided by this Section 5, shall be entitled to
recover all court costs, reasonable attorneys’ fees, and related expenses
incurred by such party. Executive further agrees that no bond need be filed in
connection with any request by the Company and its subsidiaries for a temporary
restraining order or for temporary or preliminary injunctive relief. If the
Executive is the prevailing party, any reimbursement made under this
Section 5(c) shall be made no later than the later of (i) the end of the year in
which the legal action, arbitration or other proceeding is finally resolved, and
(iii) the last day of the Executive’s taxable year following the taxable year in
which the expense was incurred.

d. Additional Acknowledgements. Executive acknowledges that the provisions of
this Section 5 are in consideration of: (i) employment with the Company, and
(ii) additional good and valuable consideration as set forth in this Agreement,
including, without limitation, the payments to be made under Section 4 hereof.
In addition, Executive acknowledges (i) that the business of the Company and its
subsidiaries is national in scope and without geographical limitation and
(ii) notwithstanding the state of incorporation or principal office of the
Company or any of its subsidiaries, or any of their respective executives or
employees (including the Executive), it is expected that the Company will have
business activities and have valuable business relationships within its industry
throughout the United States. Executive acknowledges that he has carefully read
this Agreement and has given careful consideration to the restraints imposed
upon Executive by this Agreement, and is in full accord as to their necessity
for the reasonable and proper protection of confidential and proprietary
information of the Company and its subsidiaries now existing or to be developed
in the future. Executive expressly acknowledges and agrees that each and every
restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.

 

10



--------------------------------------------------------------------------------

6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company or any of its affiliated companies. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company or
any of its affiliated companies at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice, program,
contract or agreement, except as explicitly modified by this Agreement; provided
that the Executive shall not be eligible for severance benefits under any other
program or policy of the Company.

7. Full Settlement; Arbitration.

a. The Company’s obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement; and such amounts shall not be reduced whether or
not the Executive obtains other employment.

b. Other than with respect to the enforcement of Section 5 hereof, the Parties
agree that all claims relating to this Agreement shall be subject to arbitration
in the State of Minnesota in accordance with the rules of the American
Arbitration Association in the State of Minnesota. The non-prevailing party in
such arbitration shall pay, to the full extent permitted by law, all legal fees
and expenses (including arbitration expenses) which the prevailing party may
reasonably incur as a result of any contest pursued or defended against in good
faith by the prevailing party regarding the validity or enforceability of, or
liability under, any provision of this Agreement (including as a result of any
contest by the prevailing party about the amount of any payment pursuant to this
Agreement). Any reimbursement payable to the Executive under this Section 7(b)
shall be made no later than the later of (i) the end of the year in which the
arbitration is finally resolved, and (ii) the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.

8. Successors.

a. This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

 

11



--------------------------------------------------------------------------------

b. This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

c. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid.

9. Miscellaneous.

a. This Agreement shall be governed by and construed in accordance with the laws
of the State of Minnesota, without reference to principles of conflict of laws.
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

b. All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

James E. Dwyer, Jr.

132 Hunt Drive

Princeton, NJ 08540

with a copy to:

Steven A. Holt, Esq.

Mandelbaum Salsburg, P.C.

155 Prospect Avenue

West Orange, NJ 07052

If to the Company:

Michael Foods, Inc.

301 Carlson Parkway, Suite 400

Minnetonka, MN 55305

Attention: Secretary

 

12



--------------------------------------------------------------------------------

with a copy to:

Thomas H. Lee Equity Fund V, L.P.

100 Federal Street, 35th Floor

Boston, MA 02110

Attention: Anthony J. DiNovi

Kent Weldon

Joshua D. Bresler

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

c. Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, but this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

d. The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

e. The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section (3)(c)(i)-(v) of this Agreement (unless such action is expressly waived
or consented to by the Executive), shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

f. From and after the Effective Date this Agreement shall supersede any other
agreement between the parties with respect to the subject matter hereof.

g. Subject to the provisions of Section 3(d), there shall be no limitation on
the ability of the Company to terminate the Executive at any time with or
without Cause.

h. If the Executive has commenced his employment hereunder as of the Effective
Date, the Company shall pay upon delivery of an invoice therefore fifty percent
(50%) of the Executive’s legal fees and costs in connection with the
preparation, negotiation and execution of this Agreement, the Senior Management
Unit Subscription Agreement and the other documents contemplated hereby;
provided that, in no event shall the Company be obligated to pay more than
$7,500.00 for such fees and expenses. Any reimbursement payable to the Executive
under this Section 9(h) shall be made within 30 days of the delivery of an
invoice, but no reimbursement will be made after the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

/s/ James E. Dwyer, Jr.

James E. Dwyer, Jr. MICHAEL FOODS, INC. By:  

/s/ Gregg A. Ostrander

Name: Gregg A. Ostrander Title: Exec. Chairman, CEO, President MICHAEL FOODS
INVESTORS, LLC By:

/s/ Gregg A. Ostrander

Name: Gregg A. Ostrander Title: Exec. Chairman, CEO, President